Case 6:19-cv-00053-JDK-JDL Document 35 Filed 04/24/19 Page 1 of 5 PageID #: 299



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


 TYSON AND BILLY ARCHITECTS, PC   §
     Plaintiff,                   §
                                  §
                                  §                   CIVIL NO. 6:19-CV-00053-JDK-JDL
 VS.                              §
                                  §
                                  §
 KINGDOM PERSPECTIVES, G.P., LTD. §
 JIM LAPORTE and JONATHAN PINO,   §
      Defendants.                 §
                                  §
                                  §
 VS.                              §
                                  §
                                  §
 CHAD ENCHEFF AND C&E GROUP, INC.§


                DEFENDANT, KINGDOM PERSPECTIVES, G.P., LTD.’S
              THIRD PARTY COMPLAINT AGAINST CHAD ENCHEFF AND
                    C&E GROUP GENERAL CONTRACTORS INC.

        Defendant, Kingdom Perspectives, G.P., Ltd. (“Kingdom Perspectives”), hereby files its Third

 Party Complaint against Chad Encheff (“Encheff”) and C&E Group, Inc. (“C&E Group”) as party

 Defendants, pursuant to Federal Rule of Civil Procedure 14 as follows:

                                  I.     INTRODUCTION

        Plaintiff claims entitlement to foreclosure of a mechanics and materialman’s lien on certain

 property of Kingdom Perspectives by reason of work allegedly performed on the property pursuant

 to a contract with Canton Hotel Joint Venture, LLC. Kingdom Perspectives would show the Court

 that Plaintiff’s claims for the work performed which forms the basis for Plaintiff’s Complaint are

 properly brought against Encheff and C&E Group, not Kingdom Perspectives.




 THIRD PARTY COMPLAINT AGAINST ENCHEFF/C&E GROUP – PAGE 1
Case 6:19-cv-00053-JDK-JDL Document 35 Filed 04/24/19 Page 2 of 5 PageID #: 300



                                II.      PLAINTIFF’S COMPLAINT

        Plaintiff claims entitlement to foreclosure of a Mechanic’s and Materialman’s Lien

 pursuant to the Texas Property Code. However, the Complaint specifically states that the contract

 upon which Plaintiff relies to establish its entitlement to the lien was an agreement between

 Plaintiff and an entity called “Canton Hotel Joint Venture.” The complaint does not fully disclose

 that, in fact, the entity is actually a Texas Limited Liability Company.

        Plaintiff may very well have provided services for which it was not paid, but it did not have

 a contract with Kingdom Perspectives upon which it can claim benefit. Additionally, Plaintiff’s

 claim for quantum meruit fails to allege any specific benefit rendered to Kingdom Perspectives. In

 short, Plaintiff’s complaint fails to state any viable claim for relief against Kingdom Perspectives.

        Additionally, Kingdom Perspectives would show the Court that Plaintiff was retained by

 Cross-Defendants Encheff and C&E Group, Inc, not Kingdom Perspectives. Encheff and C&E

 Group, Inc. have a long-standing relationship with Plaintiff. Plaintiff provided services to

 Encheff/C&E Group, Inc. pursuant to its long-standing relationship, not as a result of any contract

 with Kingdom Perspective, nor any actual or apparent authority given to Encheff/C&E Group, Inc.

 by Kingdom Perspectives.

                         III.         STANDARD FOR RULE 14 JOINDER

        A defendant, as a third-party plaintiff, may bring into the suit any third party who may be

 liable to the defendant or to the plaintiff for all or part of the plaintiff’s claim against the

 defendant. FRCP 14(a)(1); Discovery Grp. v. Chapel Dev., LLC, 574 F.3d 986, 989 n.* (8th

 Cir.2009); FDIC v. Bathgate, 27 F.3d 850, 873 (3d Cir.1994), O'Connor's Federal Rules * Civil

 Trials Ch. 3-L, § 5. When considering a Rule 14 impleader, the Court should consider whether

 the third-party defendant must be “liable secondarily to the original defendant in the event that


 THIRD PARTY COMPLAINT AGAINST ENCHEFF/C&E GROUP – PAGE 2
Case 6:19-cv-00053-JDK-JDL Document 35 Filed 04/24/19 Page 3 of 5 PageID #: 301



 the latter is held liable to the plaintiff.” Se. Mortg. Co. v. Mullins, 514 F.2d 747, 749 (5th Cir.

 1975).

              IV.    PLAINTIFF’S COMPLAINT NECESSARILY IMPLICATES
                          JOINDER OF ENCHEFF/C&E GROUP

          Plaintiff’s Complaint attached a contract (Doc. 1-1) upon which it bases its claim. The

 contract was signed by Mr. Encheff, purportedly on behalf of Canton Hotel Joint Venture, LLC,

 not Kingdom Perspectives. Plaintiff also sent a demand letter (Doc. 1-3), addressed to, inter alia,

 Chad Encheff/C&E Group, Inc. which demanded payment for the same services upon which

 Plaintiff bases its Complaint filed against Kingdom Perspectives. Plaintiff also sent notice (Doc.

 1-5) of the Mechanic’s and Materialman’s Lien affidavit filed in Van Zandt County to

 Encheff/C&E Group.

          While Encheff did file a personal bankruptcy petition; however, that petition was

 dismissed. There is no legal reason, other that its long-standing relationship with Encheff/C&E

 Group, for Plaintiff not to pursue this claim against the person/entity that hired it to perform the

 work made the basis of its Complaint.

      V.       PLAINTIFF’S CLAIM ALSO INCLUDES ENCHEFF/C&E GROUP, INC.

          Plaintiff alleges that it rendered valuable service to Canton Hotel Joint Venture and has

 joined parties which it considers to be ‘partners’ of that joint venture. Encheff/C&E Group were

 members of the Canton Hotel Joint Venture, LLC. While Kingdom Perspectives denies any

 liability to Plaintiff for the architectural services performed, Encheff/C&E Group, through its long-

 standing relationship with Plaintiff retained Plaintiff to perform architectural services for the hotel

 project. Therefore, if there was an agreement which was breached, it was the agreement between

 Plaintiff and Encheff/C&E Group.




 THIRD PARTY COMPLAINT AGAINST ENCHEFF/C&E GROUP – PAGE 3
Case 6:19-cv-00053-JDK-JDL Document 35 Filed 04/24/19 Page 4 of 5 PageID #: 302



                      VI.    JOINDER OF ENCHEFF/C&E GROUP, INC.

        Kingdom Perspective hereby joins Encheff and C&E Group, Inc. as Cross-Defendants.

 Chad Encheff can be served with process at 10560 Fallow Lane, Conroe, Texas 77303 or 12900

 Walden Road #408, Montgomery, Texas 77356 or wherever he may be found. C&E Group, Inc.,

 a Wisconsin Corporation may be served by serving Chad Encheff, its president at 10560 Fallow

 Lane, Conroe, Texas 77303 or 12900 Walden Road #408, Montgomery, Texas 77356 or wherever

 he may be found.

        Kingdom Perspectives would show the Court the Encheff/C&E Group are jointly and

 severally liable for any and all amounts claimed by Plaintiff.


                                       VII.    CONCLUSION

        Kingdom Perspectives prays that Chad Encheff and C&E Group, Inc. be joined as Cross-

 Defendants in this action and for such other and further relief to which it is justly entitled.



                                                        Respectfully submitted,


                                                        /s/ William S. Hommel, Jr.
                                                        William S. Hommel, Jr.
                                                        State Bar No. 09934250
                                                        HOMMEL LAW FIRM
                                                        5620 Old Bullard Road, Suite 115
                                                        Tyler, Texas 75703
                                                        (903) 596-7100
                                                        (469) 533-1618 Facsimile

                                                        ATTORNEY FOR DEFENDANT
                                                        KINGDOM PERSPECTIVES, G.P.,LTD.




 THIRD PARTY COMPLAINT AGAINST ENCHEFF/C&E GROUP – PAGE 4
Case 6:19-cv-00053-JDK-JDL Document 35 Filed 04/24/19 Page 5 of 5 PageID #: 303




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Defendant’s Impleader of

 Chad Encheff and C&E Group General Contractors, Inc. has been served on all counsel of record

 on this the 24rd day of April, 2019.



                                                   /s/ William S. Hommel, Jr.
                                                   William S. Hommel, Jr.




 THIRD PARTY COMPLAINT AGAINST ENCHEFF/C&E GROUP – PAGE 5
